Case: 20-1744    Document: 52    Page: 1   Filed: 05/26/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                INTEL CORPORATION,
                      Appellant

                            v.

                VLSI TECHNOLOGY LLC,
                         Appellee
                  ______________________

                   2020-1744, 2020-1745
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01312, IPR2018-01661.
                  ______________________

                  Decided: May 26, 2021
                  ______________________

     MARK CHRISTOPHER FLEMING, Wilmer Cutler Pickering
 Hale and Dorr LLP, Boston, MA, argued for appellant.
 Also represented by DOMINIC E. MASSA, DONALD R.
 STEINBERG; ANH-KHOA T. TRAN, Palo Alto, CA; DAVID P.
 YIN, TODD ZUBLER, Washington, DC.

    KAMRAN VAKILI, Irell & Manella LLP, Newport Beach,
 CA, argued for appellee. Also represented by MICHAEL
 RICHARD FLEMING, Los Angeles, CA.
                ______________________
Case: 20-1744    Document: 52     Page: 2    Filed: 05/26/2021




 2                INTEL CORPORATION   v. VLSI TECHNOLOGY LLC




     Before NEWMAN, LOURIE, and DYK, Circuit Judges.
 DYK, Circuit Judge.
     Intel Corp. appeals the final written decisions by the
 Patent Trial and Appeal Board (“Board”) in two inter partes
 review proceedings. The Board found that Intel did not
 show that the challenged claims of U.S. Patent
 No. 8,020,014 (the “’014 patent”) were unpatentable as ob-
 vious. We affirm in part, reverse in part, and remand.
                        BACKGROUND
     The ’014 patent is directed to reducing the power con-
 sumption of a computing device by selectively powering
 down a component of the device, such as a memory cache.
 Some discussion of the underlying computer architecture is
 helpful.
                              I
     Computer systems can be designed to incorporate dif-
 ferent types of memory, which offer advantages and disad-
 vantages in terms of storage capacity, access speed, and
 cost. The different memories in a computer are typically
 arranged in a hierarchy, in which a smaller, faster, and
 more expensive memory contains a subset of the infor-
 mation stored in a larger, slower, and less expensive
 memory.
     A central processing unit (“CPU”) may include an inte-
 grated cache memory, separate from the computer’s main
 memory. Because the cache is smaller, faster, and physi-
 cally closer to the CPU, the CPU can access data in the
 cache more quickly than data in main memory. Perfor-
 mance can thus be increased by copying items that the
 CPU accesses frequently from main memory to the cache.
     Because accessing data in the cache is more efficient, a
 CPU generally searches the cache first when attempting to
 retrieve information. A “cache hit” occurs when the CPU
Case: 20-1744    Document: 52      Page: 3    Filed: 05/26/2021




 INTEL CORPORATION   v. VLSI TECHNOLOGY LLC                 3



 finds the requested data in the cache. In the event of a
 “cache miss”—when the requested data is not available in
 the cache—the CPU must instead retrieve the data from
 main memory.
     After a cache miss, the data retrieved from main
 memory is copied into the cache, given that it will likely be
 needed again soon. If the cache is already full, the CPU
 must delete existing data from the cache to make room for
 the newly retrieved data. Before deleting data from the
 cache, the CPU must check whether the data to be deleted
 was modified while in the cache. Data that has not been
 modified—“clean” data—may simply be deleted, as an
 identical copy exists in main memory. However, “dirty”
 data—i.e., data modified while in the cache—must be writ-
 ten back to main memory before being deleted from the
 cache, so that main memory reflects the changes to the
 data.
     A cache can be divided into portions—variously called
 “ways,” “blocks,” or “lines”—which can be powered on or
 powered down independently of one another. A cache way
 can store data when it is powered on, enabling the CPU to
 access data more efficiently. However, the energy required
 to keep cache ways powered on, called “leakage” or “static”
 power, represents a substantial portion of a device’s power
 consumption. Leakage power can be reduced by turning off
 a cache way, but when a cache way is powered down, the
 information stored therein is lost. Thus, powering down a
 cache way increases the risk that the CPU will not be able
 to retrieve data from the cache, causing a cache miss—and
 the extra operations following a cache miss require addi-
 tional “dynamic” power to perform. 1 That is, when a cache


     1   Note that the dynamic power cost of a cache miss
 varies with the number of operations required in response
 to the miss. E.g., all else held constant, more power will be
 consumed if data from the cache must be deleted to make
Case: 20-1744    Document: 52      Page: 4   Filed: 05/26/2021




 4                INTEL CORPORATION   v. VLSI TECHNOLOGY LLC



 way is powered down, its data is rendered unavailable, and
 more dynamic power is required to retrieve the data from
 main memory. Powering down a cache way may also re-
 quire operations to write dirty information back to main
 memory, imposing an additional dynamic power cost. 2
 Strategies for reducing the power consumption of cache
 ways must therefore balance the reduction in leakage
 power against the risk of increased dynamic power costs
 associated with powering down a cache way.
                              II
      The ’014 patent, which issued on September 13, 2011,
 “relates to a method for power management and a device
 having power management capabilities, and especially for
 power reduction of a cache memory.” ’014 patent, col. 1,
 ll. 7–9. Claim 1, which the Board found illustrative, reads
 as follows:
     A method for power reduction, the method com-
     prises:
     selectively providing power to at least a portion of
     a component of an integrated circuit during a low
     power mode; and
     determining whether to power down the at least
     portion of the component in response to a relation-
     ship between an estimated power gain and an esti-
     mated power loss resulting from powering down



 room for the data retrieved from main memory; less power
 will be used if the cache is not full and the retrieved data
 can be copied directly into the cache.
     2   The claims of the ’014 patent encompass both types
 of dynamic power costs, viz., to retrieve data from main
 memory when a cache way is powered down, and to write
 dirty data back to main memory before powering down a
 cache way.
Case: 20-1744       Document: 52     Page: 5     Filed: 05/26/2021




 INTEL CORPORATION      v. VLSI TECHNOLOGY LLC                  5



     the at least portion of the component during the
     low power mode.
 Id., col. 7, ll. 27–35. 3
      According to the embodiments in the specification, the
 cost-benefit analysis of the estimated power gain and loss
 focuses on one aspect of powering down a cache: “esti-
 mat[ing] the amount of dirty data stored within the cache”
 and comparing this estimate “to a power gating threshold
 TH.” Id., col. 4, ll. 49–50, 64–65; see also id., col. 6, ll. 42–
 45. (The specification does not explain what the threshold
 measures or how it is calculated or chosen, though appar-
 ently it can be “predefined” by, e.g., the manufacturer. See
 id., col. 5, ll. 64–67.) The estimated amount of dirty infor-
 mation is used as a proxy for the power loss resulting from
 powering down the cache (due to the extra operations
 needed to write back the dirty data), while the threshold is
 “representative of the estimated power gain.” See id.,
 col. 6, ll. 32–45. Thus, if the estimated amount of dirty in-
 formation is below the threshold, “then the cache memory
 is flushed and is powered down.” Id., col. 4, ll. 65–67. The
 specification further explains that this analysis can be con-
 ducted separately across different cache ways, so that the
 decision to power down can be made separately for each
 cache way. Id., col. 5, ll. 1–2; col. 6, l. 56–col. 7, l. 2.
     In other words, the specification of the ’014 patent ad-
 dresses a situation where part of a cache is to be powered
 down, and some dynamic power must first be expended to
 write back the dirty information in that part of the cache
 to main memory. The specification does not address the
 dynamic power costs of retrieving data from main memory
 after a cache miss.



     3   Claim 12, which the Board also found illustrative,
 recites substantially the same limitations for a device ra-
 ther than a method. See ’014 patent, col. 8, ll. 8–18.
Case: 20-1744     Document: 52       Page: 6   Filed: 05/26/2021




 6                 INTEL CORPORATION    v. VLSI TECHNOLOGY LLC



                               III
     In 2018, Intel filed two petitions for inter partes review,
 arguing that various claims of the ’014 patent were invalid
 as obvious under 35 U.S.C. § 103. As relevant on appeal,
 Intel’s argument centered on two prior art references: U.S.
 Patent No. 5,761,715 (hereinafter “Takahashi”), and an ac-
 ademic paper titled “Let Caches Decay: Reducing Leakage
 Energy via Exploitation of Cache Generational Behavior,”
 by Zhigang Hu et al. (hereinafter “Hu”). Intel argued that
 claims 1–3, 12–14, 18, and 20 were obvious over Takahashi
 alone, and that claims 1–5, 12–16, 18, and 20 were obvious
 over the combined teachings of Takahashi and Hu.
     The Board entered decisions instituting inter partes re-
 view on February 20 and March 1, 2019. In final written
 decisions dated February 19 and 26, 2020, the Board found
 that Intel had failed to demonstrate obviousness by a pre-
 ponderance of the evidence and upheld all the challenged
 claims of the ’014 patent. Intel appeals. We have jurisdic-
 tion under 28 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
     A patent claim is invalid “if the differences between the
 subject matter sought to be patented and the prior art are
 such that the subject matter as a whole would have been
 obvious at the time the invention was made to a person
 having ordinary skill in the art.” 35 U.S.C. § 103(a) (pre-
 AIA). 4 Obviousness is a mixed question of law and fact.
 Harmonic Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1363 (Fed.
 Cir. 2016). In reviewing the Board’s determination on


     4   Congress amended § 103 when it enacted the
 Leahy-Smith America Invents Act (“AIA”).               Pub. L.
 No. 112-29, § 3(c), 125 Stat. 284, 287 (2011). However, be-
 cause the challenged claims of the ’014 patent have an ef-
 fective filing date before March 16, 2013, the pre-AIA
 version of § 103 applies. See id. § 3(n)(1), 125 Stat. at 293.
Case: 20-1744    Document: 52      Page: 7    Filed: 05/26/2021




 INTEL CORPORATION   v. VLSI TECHNOLOGY LLC                 7



 obviousness, we review the ultimate legal conclusion de
 novo and the underlying factual findings for substantial ev-
 idence. Id. (citing In re Cuozzo Speed Techs., LLC, 793 F.3d
 1268, 1280 (Fed. Cir. 2015)).
                               I
     Before the Board, Intel argued that many of the chal-
 lenged claims were obvious over Takahashi alone. In rele-
 vant part, Intel asserted that Takahashi disclosed
 determining whether to power down a cache way “in re-
 sponse to a relationship between an estimated power gain
 and an estimated power loss,” as recited by the ’014 patent.
      In Takahashi, the decision to power down a cache way
 is based on the change in the cache-miss rate. Takahashi
 teaches storing a previous measurement of the cache-miss
 rate as a “predetermined value.” See Takahashi, col. 3,
 ll. 23–31; col. 9, ll. 54–61. Next, if the present cache-miss
 rate does not exceed the predetermined value (i.e., the pre-
 vious cache-miss rate), then one of the activated cache
 ways will be powered down. See id., col. 9, ll. 55–59; see
 also id., col. 3, ll. 57–65.
     Intel argued that Takahashi’s predetermined value
 was “representative of the estimated power gain” from
 powering down a cache way. See J.A. 4038, 5039. The
 Board rejected this ground for Intel’s petition. The Board
 acknowledged that Takahashi teaches an increase in the
 cache-miss rate as “a proxy for estimated power loss.”
 J.A. 16, 45. However, the Board concluded that the prede-
 termined value—a previous measurement of the cache-
 miss rate—did not constitute an estimated power gain.
     We agree. As the Board observed, Takahashi does not
 suggest that the predetermined value represents an esti-
 mated power gain. Rather, Takahashi explains that “the
 change of the cache-miss rate” is used to “determine[] the
 optimum number of [cache] ways to be efficiently accessed.”
 Takahashi, col. 2, ll. 54–60. While Takahashi uses the
Case: 20-1744    Document: 52      Page: 8    Filed: 05/26/2021




 8                INTEL CORPORATION   v. VLSI TECHNOLOGY LLC



 previous measurement of the cache-miss rate to track
 whether the cache-miss rate is improving or worsening, the
 previous cache-miss rate itself does not estimate the power
 gain from powering down a cache way.
      Intel also argued that the ’014 patent uses substan-
 tially the same method as Takahashi, insofar as the
 ’014 patent compares an estimated amount of dirty infor-
 mation (a proxy for estimated power loss) against “a power
 gating threshold TH” (which may be a predefined value).
 Thus, Intel contends, if the unspecified “threshold TH” can
 represent an estimated power gain in the ’014 patent, then
 the materially identical disclosure in Takahashi must also
 teach an estimated power gain, rendering this limitation of
 the ’014 patent obvious.
      The purported similarity between Takahashi’s prede-
 termined value and the ’014 patent’s threshold TH, how-
 ever, does not suffice to show that Takahashi teaches an
 estimated power gain. Instead, this argument seems bet-
 ter suited to a challenge to written description or enable-
 ment under 35 U.S.C. § 112—i.e., that the ’014 patent itself
 fails to disclose an estimated power gain. But such a chal-
 lenge is not before us on appeal, nor could Intel have raised
 it before the Board. See 35 U.S.C. § 311(b).
    We thus find no error in the Board’s determination that
 Takahashi does not teach an estimated power gain.
                              II
     We now turn to the Board’s determination that the
 combined teachings of Takahashi and Hu did not render
 obvious the claim limitation of “determining whether to
 power down the at least portion of the component in re-
 sponse to a relationship between an estimated power gain
 and an estimated power loss.” In relevant part, Intel ar-
 gued in its petition (1) that the “relationship” taught in Hu
 could be combined with the “determining” step in
Case: 20-1744     Document: 52     Page: 9    Filed: 05/26/2021




 INTEL CORPORATION   v. VLSI TECHNOLOGY LLC                  9



 Takahashi, and, alternatively, (2) that Hu taught both the
 “determining” and “relationship” limitations.
     As previously discussed, Takahashi discloses a method
 for determining whether to power down a cache way based
 on a change in the cache-miss rate.
     Hu seeks to “reduc[e] leakage power” by selectively
 powering down cache ways. J.A. 1118. As Hu explains:
 “We wish to turn off cache lines as often as possible in order
 to save leakage power. We balance this, however, against
 a desire to avoid increasing the miss rate of the L1 cache.”
 Id. at 1123.
     Hu introduces the “L2Access:leak ratio” to measure
 “the energy dissipated due to an extra [cache] miss.” Id.
 This ratio is used to decide whether to power down the L1
 cache. Id. Simply put, leak represents “the leakage energy
 dissipated by the L1 data cache” when powered on, while
 L2Access represents the power cost of accessing the “L2
 cache” when the L1 cache is powered down and a cache
 miss ensues. Id. at 1123–24.
    Using the L2Access:leak ratio, Hu proposes a time-
 based “cache decay policy” for powering down cache lines:
     The longer we wait [to turn off a cache line], the
     higher the leakage energy dissipated. On the other
     hand, if we prematurely turn off a line that may
     still have hits, then we inject extra misses that in-
     cur dynamic power for L2 cache accesses. Compet-
     itive algorithms point us towards a solution: we
     could leave each cache line turned on until the
     static energy it has dissipated since its last access
     is precisely equal to the dynamic energy that would
     be dissipated if turning the line off induced an ex-
     tra miss.
 Id. at 1125.
Case: 20-1744    Document: 52      Page: 10    Filed: 05/26/2021




 10                INTEL CORPORATION   v. VLSI TECHNOLOGY LLC



     For L1 and L2 caches of the sizes under consideration
 in Hu, Hu cites empirical estimates of “3 to 5 nJ” per access
 of the L2 cache and “.45 nJ static leakage per cycle” of the
 L1 cache. Id. at 1123–24. This yields an L2Access:leak “ra-
 tio of 8.9 relating extra miss power to static leakage per
 cycle” (i.e., 4 nJ ÷ 0.45 nJ). Id. at 1124. Because “these
 estimates will vary widely with design style and fabrica-
 tion technology,” Hu studies the L2Access:leak ratio at as-
 sumed values of 5, 10, 20, and 100. Id.; see also id. at 1131–
 32.
     Hu tested its time-based decay policy by running “a col-
 lection of integer and floating point programs.” Id. at 1129.
 The results showed that powering down a cache line after
 an appropriate “decay interval” led to reduced power con-
 sumption, and that lower values of the L2Access:leak ratio
 corresponded to shorter optimal decay intervals. See id. at
 1131–32, 1132 fig.9. Thus, Hu concludes, “a decay interval
 can be chosen considering the relative cost of a miss to leak-
 age power.” Id. at 1132.
                               A
     Before the Board, Intel argued that the L2Access:leak
 ratio in Hu teaches the “relationship” limitation of the
 ’014 patent and could be combined with the “determining”
 step disclosed in Takahashi. The Board, however, refused
 to consider Intel’s “newly raised argument” for combining
 the “determining” step of Takahashi with the “relation-
 ship” in Hu, stating that Intel raised this combination “for
 the first time” at the oral hearing. J.A. 24–25, 53. The
 Board erred by disregarding this argument.
      Intel’s petitions for inter partes review plainly argued
 that Takahashi discloses the “determining whether to
 power down” limitation, which could in turn be combined
 with Hu’s specific “relationship” (i.e., the L2Access:leak ra-
 tio). Intel argued at length that Takahashi alone teaches
 “determining whether to power down,” and incorporated
 this material by reference when it turned to the
Case: 20-1744    Document: 52     Page: 11    Filed: 05/26/2021




 INTEL CORPORATION   v. VLSI TECHNOLOGY LLC                  11



 combination of Takahashi and Hu. The Board’s institution
 decisions recognized that Intel raised this argument: “The
 Petition proposes that a person of ordinary skill in the art
 would apply Hu’s comparison of estimated power gain
 (leakage energy that would be saved) and estimated power
 loss (based on additional cache misses) to determine when
 to power down a cache way in Takahashi.” J.A. 4159, 5154.
 Furthermore, Intel expressly cited both Takahashi and Hu
 when it addressed the “determining . . . in response to a re-
 lationship” limitation.
      The Board therefore erred when it declined to consider
 this argument. We vacate the Board’s final written deci-
 sions on this point and remand for due consideration of In-
 tel’s argument. See, e.g., Vicor Corp. v. SynQor, Inc., 869
 F.3d 1309, 1324 (Fed. Cir. 2017) (noting the Board’s “re-
 quirement to address all grounds for proposed rejection un-
 der the APA” and remanding for the Board to address the
 improperly disregarded arguments).
                              B
     Intel also argued that Hu itself teaches “determining
 whether to power down” in response to the L2Access:leak
 ratio. The Board rejected this argument. According to the
 Board:
     Hu . . . does not teach using the L2Access:leak ratio
     to determine whether to power down the L1
     cache . . . . Rather, Hu discloses determining val-
     ues of the normalized cache leakage energy for dif-
     ferent decay intervals at four values of the
     L2Access:leak ratio—5, 10, 20, and 100. Hu uses
     these assumed values of the L2Access:leak ratio as
     inputs to generate simulation data, not to deter-
     mine whether to power down a cache or portion of
     a cache.
 J.A. 24, 52 (citation omitted). This finding mischaracter-
 izes Hu and is not supported by substantial evidence.
Case: 20-1744    Document: 52     Page: 12    Filed: 05/26/2021




 12               INTEL CORPORATION   v. VLSI TECHNOLOGY LLC



      As the Board itself observed, a “‘basic premise’ of Hu’s
 evaluations ‘is to measure the static power saved by turn-
 ing off portions of the cache, and then compare it to the ex-
 tra dynamic power dissipated’ by turning off cache lines.”
 J.A. 20, 49 (quoting id. at 1122). Hu formalizes this com-
 parison with the L2Access:leak ratio and teaches using the
 L2Access:leak ratio to estimate the decay interval for turn-
 ing off a cache. E.g., id. at 1125 (using L2Access:leak ratio
 of “roughly nine” to estimate an optimal decay interval of
 “roughly 10,000 cycles”). Hu’s experimental results also
 show that the L2Access:leak ratio affects the optimal decay
 interval for powering down a cache. E.g., id. at 1131, 1132
 fig.9 (explaining that “short decay intervals may induce ex-
 tra cache misses by turning off cache lines prematurely;
 this effect is particularly bad when L2Access:leak is 100 be-
 cause high ratios mean that the added energy cost of addi-
 tional L2 misses is quite high”). That is, Hu teaches using
 the L2Access:leak ratio to estimate the optimal decay inter-
 val, which is in turn used to determine when to power down
 a cache. This satisfies the claim limitation of “determining
 whether to power down,” because the decision to power
 down is governed by the decay interval, which is calculated
 using the L2Access:leak ratio.
     It is also immaterial that Hu’s experimental method
 relied in part on assumed values of the L2Acess:leak ratio.
 Hu demonstrates that empirically measured values can be
 used for L2Access and leak; therefore, Hu teaches that an
 optimal decay interval can be calculated based on the static
 and dynamic energy consumption of a given memory struc-
 ture.
     The Board thus erred in determining that Hu does not
 use the L2Access:leak ratio to determine whether to power
 down a cache or portion of a cache.
     However, the fact that Hu discloses using the L2Ac-
 cess:leak ratio to determine whether to power down a cache
 (or portion thereof) does not resolve the obviousness
Case: 20-1744    Document: 52      Page: 13    Filed: 05/26/2021




 INTEL CORPORATION   v. VLSI TECHNOLOGY LLC                 13



 question, as Hu does not involve all of the limitations of the
 challenged claims. On remand, the Board must address
 whether the combination of Takahashi and Hu satisfies all
 of the claim limitations, and whether there was a motiva-
 tion to combine Takahashi and Hu with a reasonable ex-
 pectation of success.
                         CONCLUSION
     We affirm the Board’s determination that Takahashi
 does not disclose an “estimated power gain”; reverse the
 Board’s decision that Intel failed to properly raise the ar-
 gument that Takahashi teaches the “determining” step;
 and reverse the Board’s determination that Hu does not
 teach using the L2Access:leak ratio to determine whether
 to power down a cache or portion of a cache.
   AFFIRMED IN PART, REVERSED IN PART, AND
                 REMANDED
                            COSTS
 No costs.